 1   NOAH A. KATSELL (Bar No. 217090)
     noah.katsell@dlapiper.com
 2   KEVIN D. HARLOW (Bar No. 265565)
     kevin.harlow@dlapiper.com
 3   KIMBERLY S. HYDE (Bar No. 274623)
     kimberly.hyde@dlapiper.com
 4   DLA PIPER LLP (US)
     401 B Street, Suite 1700
 5   San Diego, CA 92101
     Tele: 619.699.2700
 6
     AMANDA MORGAN (Bar No. 246277)
 7   amanda.morgan@dlapiper.com
     DLA PIPER LLP (US)
 8   555 Mission Street, Suite 2400
     San Francisco, CA 94105
 9   Tele: 415.836.2500
10   MICHAEL G. WOODS (Bar No. 58683)
     Mike.woods@mccormickbarstow.com
11   McCormick Barstow, LLP
     7647 North Fresno Street
12   P.O. Box 28912
     Fresno, CA 93729-8912
13   Tele: 559.433.1300
14
     Attorneys for Plaintiff
15   J.R. SIMPLOT COMPANY
16
17                      UNITED STATES DISTRICT COURT
18                    EASTERN DISTRICT OF CALIFORNIA
19                             FRESNO DIVISION
20   J.R. SIMPLOT COMPANY,                NO. 1:19-CV-00667-DAD-BAM
21             Plaintiff,                 STIPULATION AND ORDER
                                          EXTENDING DEADLINE TO
22        v.                              AMEND PLEADINGS
23   PETER NIBOLI, an individual; ALLEN
     HAYNES, an individual; and SCOTT
24   FOTH, an individual,
25             Defendants.
26
27
28
                                                       19-CV-00667-DAD-BAM
 1         Pursuant to Eastern District of California Local Rule 143, Plaintiff J.R.
 2   Simplot Company (“Simplot”) and Defendants Peter Niboli, Allen Haynes, and
 3   Scott Foth (collectively “Defendants”) hereby stipulate as follows:
 4         1.     The current deadline for the amending the pleadings is March 6, 2020.
 5         2.     Plaintiff has served discovery on Defendant Niboli which may impact
 6   the pleadings in this matter.
 7         3.     Niboli’s discovery responses are currently due on February 17, 2020.
 8         4.     Niboli has requested that Plaintiff extend the deadline for Niboli to
 9   respond to the outstanding discovery to March 6, 2020.
10         5.     Plaintiff has no objection to providing the requested extension,
11   provided that it does not adversely affect Plaintiff’s ability to amend its pleadings.
12         6.     Accordingly, the parties hereby stipulate to and request that the Court
13   extend the deadline to amend the pleadings to March 27, 2020. No prior extensions
14   of this subject matter have been sought by the parties, and the parties do not
15   anticipate that this extension will alter any of the other existing deadlines as set forth
16   in the Scheduling Order in this case.
17
18    Dated: February 11, 2020            DLA PIPER LLP (US)
19
                                          By: s/ Noah A. Katsell
20                                           NOAH A. KATSELL
                                             KEVIN D. HARLOW
21
                                             KIMBERLY HYDE
22
                                              Attorneys for Plaintiff
23
                                              J.R. SIMPLOT COMPANY
24
25
26
27
28
                                                -2-
                                                                         19-CV-00667-DAD-BAM
 1
     Dated: February 12, 2020   LANG, RICHERT & PATCH
 2
                                By: s/ Charles Trudrung Taylor (as
 3                                  authorized on 2/12/2020)
 4                                 CHARLES TRUDRUNG TAYLOR
                                   KIMBERLY L. MAYHEW
 5                                 ALMA V. MONTENEGRO
 6
                                  Attorneys for Defendant
 7                                PETER NIBOLI
 8                              OFFICES OF RUSSELL D. COOK
     Dated: February 12, 2020
 9                              By: s/ Russell D. Cook (as authorized on
10                                 2/12/20)
                                   RUSSELL D. COOK
11
12                                 Attorney for Defendant
                                   SCOTT FOTH
13
14   Dated: February 12, 2020   MANOCK LAW

15                              By: s/ Charles K. Manock (as authorized on
16                                 2/12/20)
                                   CHARLES K. MANOCK
17
18                                 Attorney for Defendant
                                   ALLEN HAYNES
19
20
21
22
23
24
25
26
27
28
                                     -3-
                                                            19-CV-00667-DAD-BAM
 1                                                 ORDER

 2        Having reviewed the stipulation, the parties are cautioned that the mere agreement of counsel

 3   to an extension is not good cause for modification of a scheduling order. See Fed. R. Civ. P.

 4   16(b). Here, the parties have not explained why they require additional time to complete the

 5   discovery which they contend may impact amendment of the pleadings. See Johnson v. Mammoth

 6   Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992) (“[Good cause] primarily considers the

 7   diligence of the party seeking the amendment.”). Nonetheless, based upon the parties’ consent to

 8   the extension and in the interest of justice, the Court finds that a limited continuance as requested

 9   is warranted.

10        Accordingly, pursuant to the stipulation of the parties, the Court GRANTS the request to

11   modify the Scheduling Order. IT IS HEREBY ORDERED that the deadline for amendment of the

12   pleadings is extended to March 27, 2020. All other deadlines set forth in the Scheduling Order
     remain unchanged. The parties are advised that no further extensions or modifications of the
13
     deadlines in this case will be granted absent a demonstrated showing of good cause.
14
15
16   IT IS SO ORDERED.

17      Dated:       February 18, 2020                         /s/ Barbara   A. McAuliffe             _
18                                                      UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28
                                                      -4-
                                                                                  19-CV-00667-DAD-BAM
